Title: To George Washington from Bryan Fairfax, 15 September 1758
From: Fairfax, Bryan
To: Washington, George



Dear Sir,
Belvoir, Septr the 15th 1758

In Answer to your Enquiry I can scarce say whether I am alive or dead: I have been so long disorder’d both in Mind and Body that I am really between both. Disappointments in Love & repeated Colds have reduced me much; however tho’ I am sensible of the Follies of this Life I am no ways desirous of leaving them: I had rather bear the Slings and Arrows of outrageous Fortune than venture upon the unknown Regions of Eternity. The Prospect is gloomy even when viewed by a Mind that thinks itself prepared for the Journey; but how dismal it must appear to those who are unprepared for it! As this is Case there seems to be no Wonder why we are so unwilling to leave this World of Troubles and Anxieties.
I am concerned Sir to find you want Employment for from Experience I know a State of Idleness to be very disagreeable. Such a close Confinement and such a constant Round of Inactivity must prove very irksome to one capable of Action; and if you had complained more of the Follies of this life and the Uncertainty of it’s Enjoyments; in your present Situation Sir I should not have been surprised at it.
As we have now begun I shall be extremely proud to cultivate a Correspondence, and if you choose to give me your Sentiments

on the Campaign whatever you desire to be kept secret shall remain so.
My best Wishes, Sir, attend You to the Woods of Action; and that you may return in Safety is the sincere Desire of Yr most obedt Servt

Bryan Fairfax


We have heard Nothing of my Brother since he left N. York.

